Citation Nr: 1002380	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1946 to August 
1946 and from January 1951 to September 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2009.  A 
transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Competent medical evidence does not show that the 
Veteran's bilateral hearing loss is causally related to 
his military service.

2.	Competent medical evidence does not show that the 
Veteran's tinnitus is causally related to his military 
service.


CONCLUSION OF LAW

1.	Tinnitus was not incurred in service or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This notice requirement 
applies to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an August 2007 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Veteran 
has been afforded appropriate VA audiological evaluation, and 
he has been afforded a hearing before the Board.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations 

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis 

With respect to Hickson element (1), the Veteran's December 
2007 VA medical examination both document bilateral hearing 
loss of sufficient severity to meet the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to this VA regulation.  Specifically, his pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
70
LEFT
30
45
60
60
80

Speech recognition was 72 percent in the right ear and 64 
percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss 
by noting that he complained of had degree of difficulty when 
using the telephone, watching television, and in 
conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 
454-55 (2007).  The VA medical exam also confirms a diagnosis 
of tinnitus.  So Hickson element (1) has been satisfied for 
both claims.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, hearing loss or 
tinnitus could satisfy this element on a presumptive basis if 
either disease had become manifest either during the 
Veteran's service or within the one year presumptive period.  
At the time of his separation examination in September 1951, 
the Veteran's ears were found to be normal and he scored 
15/15 bilaterally on the forced whisper test.  Similarly, the 
Veteran received a VA examination in September 1947, between 
his two periods of active service.  At that time, the Veteran 
was found to have normal hearing based on his ability to hear 
ordinary conversations at 20 feet.  Additionally, at the time 
of his December 2007 VA audiological examination, the Veteran 
stated that his hearing loss had begun approximately 30 years 
earlier, which would be more than 20 years after he left 
service.  These records likewise do not indicate complaints 
of tinnitus during service.  Hickson element (2) therefore 
has not been met insofar as showing evidence of the initial 
manifestation of either disease in service or sensorineural 
hearing loss within the one-year presumptive period following 
service.

With regard to the alternate requirement of an in-service 
injury, the Veteran stated that he was exposed to loud noise 
during his military service, specifically to jackhammers, 
engine noise, and artillery fire while aboard various ships.  
The Board does not doubt that he, or for that matter any 
member of the United States Navy, would be exposed to noise 
aboard a ship.  But this, alone, is not the same as being 
injured due to acoustic trauma and having resulting chronic 
disability.  That is to say, the Veteran's mere presence on a 
ship is not necessarily tantamount with injury to his ears 
caused by acoustic trauma.  He and his representative have 
not pointed to any such statutory or regulatory presumption, 
and the Board is aware of none.

Thus, while not necessarily disagreeing that the Veteran was 
exposed to loud noise during service, this does not in turn 
require the Board to accept the notion that acoustic trauma 
and resulting ear damage should be conceded.  There is no 
objective evidence that the Veteran was exposed to hazardous 
levels of noise in the performance of his duties during 
service.  The Veteran's service records show service as a 
steward's mate aboard the U.S.S. Aegir and the U.S.S. Pelias, 
both submarine tenders, during his first period of service.  
The Veteran testified at his hearing that he did not partake 
in jackhammering firsthand, rather that jackhammers and other 
loud machines were in use onboard the ships.  The Veteran 
also testified that his sleeping quarters on both ships were 
in close proximity to the ships' engines.  Additionally, the 
Veteran had post-service employment in a machine shop, but 
worked in a separate section from the machines.  Thus, 
Hickson element (2) has not been satisfied for either claim.

In any event, even presuming that the Veteran had noise 
exposure during his active service in the manner alleged, 
there still must be medical evidence etiologically linking 
his current bilateral hearing loss and tinnitus to his 
military service - and, specifically, to the acoustic trauma 
in question.  As with all questions, this must be answered 
based on an evaluation of the entire record.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  In this 
case, the record is devoid of any objective evidence of 
acoustic trauma and/or injury to the ears in service.

Even assuming noise exposure, the claim fails under to 
satisfy the medical nexus requirement.  The December 2007 VA 
audiology examiner opined that bilateral hearing loss and 
tinnitus were less likely than not a result of the Veteran's 
military service.  The record does not contain a medical 
nexus opinion linking the Veteran's current bilateral hearing 
loss and/or tinnitus to his military service.

To the extent that the Veteran himself contends that his 
hearing loss is related to service, it is now well 
established that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions). 

By contrast, the Court has held that symptoms of tinnitus are 
capable of lay observation rendering a claimant competent to 
speak as to continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Likewise a lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  In this case, the Veteran 
stated at the time of his December 2007 VA examination that 
he did not recall when his tinnitus began.  Conversely, at 
the time of his video conference hearing two years later, he 
stated that his tinnitus began in service.  Based on this 
inconsistency and the lack of any contemporaneous medical 
evidence, the Board finds the Veteran's later testimony less 
credible than the statements made during his December 2007 
examination.  Thus, continuity of symptomatology has not been 
established back to his military service.
 
In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus and the 
claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.




____________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


